United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Redlich et al.			:
Application No. 14/597,323			:		Decision on Petition
Filing Date: January 15, 2015			:				
Attorney Docket No. 6851-08-DIV2		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed June 4, 2021, to revive the above-identified application.

The petition is granted.

The Office issued a non-final Office action via an e-mail notification on June 30, 2017.  The Office action sets a shortened statutory period for reply of three (3) months.  An extension of time was not obtained, and a reply was not timely filed.  As a result, the application became abandoned on February 9, 2018.

A petition under 37 C.F.R. § 1.137(a) was filed on May 24, 2021.  The Office issued a decision dismissing the petition on January 4, 2022.  The decision requests information concerning the initial abandonment of the application and the delay in the submission of a petition under 
37 C.F.R. § 1.137(a).  The renewed petition was filed on March 2, 2022.  The renewed petition includes the requested information.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 2444 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions